          Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 1 of 15



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Thunderbird Downtown LLC,                      No. CV-19-05287-PHX-JJT
10                     Plaintiff,                       ORDER
11       v.
12       City of Phoenix, et al.,
13                     Defendants.
14
15             At issue is Defendant City of Phoenix and individual Defendants James Mayes,
16   Joshua States, and Robert Gawry’s Motion to Dismiss (Doc. 53, “MTD”), to which
17   Plaintiff Thunderbird Downtown LLC filed a Response (Doc. 63, “Resp.”) and Defendants
18   filed a Reply (Doc. 66). For the following reasons, the Court will dismiss Counts 1, 2, 4,
19   6, 7, 8, and 9 with prejudice and will stay Counts 3 and 5.
20   I.        BACKGROUND
21             Plaintiff owns property located at 834 N. 2nd Avenue in Phoenix (the “Property”),
22   which it acquired via quit claim deed in 2005. (Doc. 46, Third Amended Complaint
23   (“TAC”) ¶¶ 11-12.) The property consists of 17 one-bedroom or two-bedroom apartments.
24   (TAC ¶¶ 13.) Plaintiff alleges that since taking ownership of the property, it has not made
25   any additions with the exception of a storage area. (TAC ¶¶ 15-16.)
26             Defendants are the City of Phoenix (the “City”) and City employees James Mayes,
27   Joshua States, Robert Gawry, and Paul M. Li.1 On January 8, 2018, the City received a
28   1
      Mr. Mayes and Mr. Gawry are Inspectors and Mr. States is a Field Supervisor for the
     City’s Planning and Development Department. Mr. Li is an Assistant City Attorney. (TAC
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 2 of 15



 1   complaint and subsequently opened an investigation into the construction of a sleeping
 2   room on the Property. (TAC ¶ 17.) The City found multiple violations of the Phoenix
 3   Building and Construction Code (“PBCC”) and on September 4, 2018, served Plaintiff
 4   with a Stop Work Order for construction on Units 6 and 8. (TAC ¶ 19.)2 The City detailed
 5   additional violations in its Citation Investigation 18027881. (TAC ¶ 24, Ex. 2.) Plaintiff
 6   alleges numerous issues with both documents, including that per the City’s policy, it should
 7   have provided Plaintiff with a courtesy notice and that the Stop Work Order was brought
 8   under inapplicable provisions of the PBCC. (TAC ¶¶ 20-22.) Additionally, the Citation
 9   Investigation noted the Property’s lack of a certificate of occupancy even though the
10   majority of surrounding buildings do not have such a certificate. (TAC ¶¶ 48-52.)
11          On September 11, 2018, the City filed a Notice of Violation against the Property
12   with the Maricopa County Recorder’s Office. When Plaintiff contacted the City for more
13   information, Mr. States responded, “the City will not pursue further court actions” (TAC
14   ¶ 57.) In response to Plaintiff’s further requests for information, Mr. Li wrote on
15   January 29, 2019, “I am sorry I am not in position to answer your questions.” Plaintiff
16   alleges that the City never provided substantive evidence to support the alleged violations.
17   (TAC ¶¶ 60-61.)
18          On February 1, 2019, the City served Plaintiff in Phoenix Municipal Court with four
19   separate citations detailing a total of twelve violations (the “First Municipal Court
20   Action”). The City’s actions terminated Plaintiff’s right to the appeals processes provided
21   in the September 11 Notice of Violation. Subsequently, on July 18, 2019, the Maricopa
22   County Superior Court granted the City’s request for a search warrant of the Property,
23   which the City executed on July 23, 2019. (TAC ¶¶ 92, 96.)3 The First Phoenix Municipal
24   ¶¶ 3-6.) While Mr. Li was not included in Defendants’ Motion to Dismiss, the Court may
     consider the moving Defendants’ arguments to the extent they apply to all Defendants. See
25   Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th Cir. 1981) (“A District Court may
     properly on its own motion dismiss an action as to defendants who have not moved to
26   dismiss where such defendants are in a position similar to that of moving defendants or
     where claims against such defendants are integrally related.”).
27   2
       Plaintiff fails to attach the September 4, 2018 Stop Work Order as an exhibit to the TAC
     and only alleges that it stated, “Units 6 and 8, single story apartments were constructed
28   between 2015 and 2016.” (TAC ¶ 19.)


                                                -2-
         Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 3 of 15



 1   Court Action was ultimately dismissed with prejudice on August 14, 2019. (TAC ¶ 86.)
 2   However, the recorded Notice of Violation has not been removed from the Maricopa
 3   County Recorder’s Office, which impairs the value and use of the Property. (TAC ¶¶ 87-
 4   88.) The City subsequently issued a new Stop Work Order containing thirty-eight
 5   violations on September 12, 2019. (TAC ¶ 128.) Plaintiff alleges that the violations do not
 6   meet the standard of “imminent hazards,” the PBCC 2018 code under which the violations
 7   are brought is inapplicable to portions of the property constructed prior to 2018, and there
 8   are inconsistencies between the violations and the inspector’s notes. (TAC ¶¶ 148-50, 152-
 9   53, 158.)
10           On or around June 10, 2020, the City issued forty-three new violations and filed
11   fifteen new cases in Phoenix Municipal Court (the “Second Municipal Court Action”).
12   (TAC ¶ 109; MTD at 3, Ex. 2.)4
13           Plaintiff filed its initial Complaint on September 30, 2019 and filed its First
14   Amended Complaint three days later (Docs. 1, 10). The Court granted Defendants’ Motion
15   to Dismiss (Doc. 17, the “First Motion to Dismiss”) on May 6, 2020 while also granting
16   Plaintiff leave to amend (Doc. 21, “Order”). Plaintiff filed its Second Amended Complaint
17   on May 29, 2020. (Doc. 24.). Defendants subsequently moved to dismiss (Doc. 27, the
18   “Second Motion to Dismiss”) but prior to the Court’s ruling, Plaintiff filed the operative
19   Third Amended Complaint on January 4, 2021. Defendants now move to dismiss, or in the
20   alternative, argue that the Court should abstain under Younger v. Harris, 401 U.S. 37
21   (1971) (“Younger Abstention”).
22
23   3
       Plaintiff’s Complaint states that the Superior Court granted the Request on July 18, 2020.
     Based on Plaintiff’s allegations, the Court believes Plaintiff intended to allege that the date
24   was July 18, 2019.
     4
       Plaintiff states that the City initiated the Second Municipal Court Action on July 23, 2019.
25   However, this was the same day that the City executed the search warrant. Moreover, July
     23, 2019 came before the dismissal of the First Municipal Court Action. Defendants aver
26   that the City filed the Second Municipal Court Action on June 10, 2020 and provides the
     filings in support. (MTD at 3, Ex. 2.) Because the citations are a matter of public record,
27   the Court will take judicial notice and may consider them without converting the Motion
     into a motion for summary judgment. Lee v. City of Los Angeles, 250 F.3d 668, 688-89
28   (9th Cir. 2001). Importantly, the Court’s legal conclusions do not depend on the date of the
     City’s filing.

                                                  -3-
         Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 4 of 15



 1   II.     LEGAL STANDARD
 2           A dismissal under Rule 12(b)(6) for failure to state a claim can be based on either
 3   (1) the lack of a cognizable legal theory or (2) insufficient facts to support a cognizable
 4   legal claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “While
 5   a complaint attacked by a Rule 12(b)(6) motion does not need detailed factual allegations,
 6   a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more
 7   than labels and conclusions, and a formulaic recitation of the elements of a cause of action
 8   will not do.” Twombly, 550 U.S. at 555 (citations omitted). The complaint must thus
 9   contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
10   on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at
11   570). “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual
12   proof of those facts is improbable, and that ‘recovery is very remote and unlikely.’”
13   Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
14   III.    ANALYSIS
15           At the outset, the Court must address multiple issues. Defendants argue that
16   Plaintiff’s entire Third Amended Complaint should be dismissed but its Motion does not
17   address Counts 3, 5, or 7. Defendants contend for the first time in their Reply that Count 5
18   does not state a claim for a Fourth Amendment violation, but the Court declines to consider
19   such untimely arguments that leave Plaintiff with no opportunity to respond.5 See Sogeti
20   USA LLC v. Scariano, 606 F. Supp. 2d 1080, 1086 (D. Ariz. 2009). Therefore, the Court
21   will not evaluate Counts 3, 5, or 7 for dismissal under Rule 12(b)(6).
22           Additionally, although the parties stipulated that Counts 3, 5, and 7 were subject to
23   Younger Abstention (Doc. 49), Plaintiff appears to now argue that Younger does not apply.
24   The Court will first address the claims subject to dismissal under Rule 12(b)(6). It will then
25   address Younger’s applicability to the remaining claims.
26   5
       Defendants’ Second Motion to Dismiss argued for the dismissal of Plaintiff’s Fourth
     Amendment claim. (Doc. 27 at 6-7.) However, Plaintiff has since amended that claim in
27   its Third Amended Complaint. And whereas Defendant incorporated other portions of the
     Second Motion to Dismiss into the Motion at issue, it did not incorporate the portion
28   regarding Plaintiff’s Fourth Amendment claim. (MTD at 4 n. 11.) Accordingly, the Court
     will not consider the arguments made in the Second Motion to Dismiss.

                                                    -4-
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 5 of 15



 1          A.     First Cause of Action (Procedural Due Process)
 2          In Count 1, Plaintiff alleges that Defendants violated the Due Process clause of the
 3   Fourteenth Amendment. because it did not provide Plaintiff the opportunity to appeal the
 4   Notice of Violation before filing the citations against Thunderbird in the First Municipal
 5   Court action. The Court previously dismissed Plaintiff’s procedural due process claim,
 6   finding that Plaintiff failed to cite “any case law for the proposition that the City’s actions
 7   violate federal constitutional due process” and did not address the balancing test outlined
 8   in Matthews v. Eldridge, 424 U.S. 319, 335 (1976). (Order at 5.) The Court further noted
 9   that while a state or city may afford greater protections than the federal constitutional
10   minimum, deprivation of those rights does not necessarily give rise to a cognizable federal
11   due process claim. Roybal v. Toppenish Sch. Dist., 871 F.3d 927, 933 (9th Cir. 2017).
12   Plaintiff’s Response does not contain case law nor does the Third Amended Complaint
13   contain new allegations sufficient to alter the Court’s previous analysis. Therefore,
14   Plaintiff’s procedural due process claim is dismissed.
15          B.     First Cause of Action (Substantive Due Process)
16          Plaintiff further alleges in Count 1 that Defendants violated its rights to substantive
17   due process. To state a claim for a Substantive Due Process violation pursuant to Section
18   1983, Plaintiff must “establish that the [government's] actions were arbitrary and irrational
19   and had no relationship to a legitimate government objective.” City of Los Angeles v.
20   McLaughlin, 865 F.2d 1084, 1088 (9th Cir.1989) (citation omitted). “Mere negligence or
21   lack of due care by state officials in the conduct of their duties does not trigger the
22   substantive due process protections of the Fourteenth Amendment and therefore does not
23   state a claim under section 1983.” Woodrum v. Woodward Cty., Okl., 866 F.2d 1121, 1126
24   (9th Cir. 1989).
25          Plaintiff alleges that the City altered records, fabricated witness information and
26   identity, ignored exculpatory evidence, and fabricated alleged safety issues. (TAC ¶ 208.)
27   However, it fails to provide additional facts to substantiate this conclusory allegation.
28   Instead, Plaintiff makes broad pronouncements of misconduct that on closer inspection fail


                                                  -5-
         Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 6 of 15



 1   to substantiate Plaintiff’s claims. For example, Plaintiff alleges that Defendants ignored
 2   exculpatory evidence showing that certain units were built in 2006 and thus Plaintiff could
 3   not have been building new units as stated in the Inspector’s notes. (TAC ¶¶ 21, 80-81,
 4   107.) However, the exculpatory evidence merely consists of overhead photographs that
 5   appear labelled by unit. (TAC, Ex. 1.) Defendants had no obligation to give these
 6   photographs more weight than the opinion of its inspector. Likewise, in an apparent attempt
 7   to refute the Inspector’s notes that Plaintiff made additions without a permit, Plaintiff
 8   alleges that the City last issued a building permit for an addition to the property in 1952.
 9   (TAC ¶ 82.) Plainly, this allegation does not contradict the Inspector’s notes.6 While the
10   Court must take Plaintiff’s allegations as true at this stage, it is not obligated to give undue
11   weight to allegations or exhibits that purport to show more than they actually do.
12           Plaintiff further alleges that Defendants used older photographs of the balcony to
13   show that it was deteriorating even though more recent photographs showed the balcony
14   was fixed. (TAC ¶¶ 187-188.) And Plaintiff alleges that during the initial inspection, the
15   City Inspector spoke to witnesses who were unaffiliated with the Property. (TAC ¶ 37.)
16   While these allegations may be a viable defense in the Second Municipal Court Action,
17   they do not show that Defendants willfully fabricated or ignored evidence and thus do not
18   state a claim for the violation of Plaintiff’s right to substantive due process.
19           C.    Second Cause of Action – Regulatory Taking
20           In Count 2, Plaintiff alleges that Defendants’ enforcement of the PBCC constitutes
21   a regulatory taking in violation of the Fifth Amendment.
22           The Takings Clause of the Fifth Amendment provides that “private property shall
23   not ‘be taken for public use, without just compensation.” Lingle v. Chevron U.S.A. Inc.,
24   544 U.S. 528, 536 (2005). Plaintiff’s claim of a regulatory taking is governed by Penn.
25   Central Transportation Co. v. New York City, which considers three factors: (1) “[t]he
26   6
       There are countless examples of this throughout Plaintiff’s Complaint. For example,
     Paragraph 35 of Plaintiff’s Complaint states “The claim in the inspector’s notes that
27   Plaintiff was remodeling Unit 8 (all phases of remodeling) is patently false since they
     already claimed in the Stop Work Order that Unit 8 was built in 2015-2016.” Plaintiff
28   appears to contend that Plaintiff could not have been remodeling Unit 8 because it was
     built in 2015-2016. However, the two actions are not mutually exclusive.

                                                  -6-
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 7 of 15



 1   economic impact of the regulation on the claimant,” (2) “the extent to which the regulation
 2   has interfered with distinct investment-backed expectations,” and (3) “the character of the
 3   governmental action.” 438 U.S. 104, 124 (1978).
 4          Plaintiff’s vague, conclusory allegations consist of boiler-plate language that
 5   “Defendants have frustrated distinct and reasonable investment-backed expectations of the
 6   Plaintiff and its actions have amounted to a direct appropriation or ouster of the Plaintiff’s
 7   property rights.” (TAC ¶¶ 218-219.) Plaintiff does not allege that Defendants’ application
 8   of an overly onerous PBCC provision constitutes a regulatory taking. Rather, Plaintiff
 9   appears to allege that the Defendants’ investigation and filing of violations pursuant to the
10   PBCC constitute the taking. Plaintiff cites no case law in support of this theory. Through
11   the Court’s own research, it appears a plaintiff may state a claim where it shows the
12   defendant brought the enforcement action or condemnation proceeding in bad faith. See
13   Sherman v. Town of Chester, 752 F.3d 554, 565-66 (2nd Cir. 2014). However, just as
14   Plaintiff fails to allege Defendants’ actions were arbitrary and irrational for purposes of
15   substantive due process, it also does not allege sufficient facts to illustrate that Defendants
16   acted in bad faith. Rather, Plaintiff’s allegations show a disagreement with Defendants’
17   enforcement decisions. Therefore, the Court finds that Plaintiff failed to state a Fifth
18   Amendment claim.
19          D.     Fourth Cause of Action – Equal Protection Clause
20          In Count 4, Plaintiff asserts a “class of one” Equal Protection claim due to
21   Defendants’ unequal enforcement of the PBCC. For Plaintiff to sustain its claim, it must
22   show that Defendants: “(1) intentionally (2) treated [Plaintiff] differently than other
23   similarly situated property owners, (3) without a rational basis.” Gerhart v. Lake County,
24   637 F.3d 1013, 1022 (9th Cir. 2011). While Plaintiff cites Gerhart in its Third Amended
25   Complaint, it fails to address the elements in its Response or identify which allegations are
26   sufficient to meet the standard for a class of one Equal Protection Claim. Plaintiff appears
27   to allege two instances where Defendants treated it differently. First, the City allegedly
28   allowed the construction of a garage that does not conform to the Phoenix Downtown


                                                  -7-
       Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 8 of 15



 1   Zoning Ordinance. (TAC ¶ 235.) Second, Plaintiff alleges that although “upon information
 2   and belief” over thirty surrounding buildings do not have certificates of occupancy, the
 3   City cited Thunderbird’s lack of certificate of occupancy in several of its violations. (TAC
 4   ¶¶ 48-52.) However, Plaintiff fails to identify a single building that does not have the
 5   requisite certificate. Nor does it provide detail on the information that led to this allegation.
 6   It also fails to allege that the buildings are “similarly situated.” Gerhart, 637 F.3d at 1022.
 7   In sum, Plaintiff’s vague and conclusory allegations are insufficient to show that Plaintiff
 8   is “being singled out by the government,” raising “the specter of arbitrary classification.”
 9   Engquist v. Or. Dep't of Agric., 553 U.S. 591, 602 (2008).
10          Plaintiff also appears to argue that PBCC 2012 114.2 (Ordinance G-5809) violates
11   the Equal Protection Clause. PBCC 2012 114.2 states “nothing herein shall require the
12   issuance of a notice of violation prior to commencement of emergency abatement or civil or
13   criminal violation proceedings.” Plaintiff alleges that this provision violates the Equal
14   Protection Clause because it “assumes guilt or responsibility prior to any due process and
15   allows the Defendants in this case to initiate as many violations and citations as they want
16   without the required courtesy notices or notices of violation with the mandated time to
17   correct.” (TAC ¶¶ 171-173.) The Court disagrees. PBCC 2012 114.2 does not bar the
18   Plaintiff from challenging the civil or criminal violation proceedings and thus there is no
19   assumption of guilt. Plaintiff cites no case law to support the proposition that the
20   commencement of such proceedings without notice violates a party’s rights to equal
21   protection under the law. Therefore, this allegation does not state an Equal Protection claim.
22          E.     Sixth Cause of Action
23          In Count 6, Plaintiff alleges that the City is liable under 42 U.S.C. § 1983 for its
24   failure to act to preserve Plaintiff’s constitutional rights. To make out a claim, Plaintiff
25   must establish that: “(1) he possessed a constitutional right of which he was deprived;
26   (2) the municipality had a policy; (3) that this policy ‘amounts to deliberate indifference’
27   to the plaintiff’s constitutional right; and (4) that the policy is the ‘moving force behind the
28   constitutional violation.’” Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992).


                                                   -8-
       Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 9 of 15



 1          Plaintiff alleges that “Upon information and belief it is official policy and practice
 2   by the City of Phoenix, to disallow, retaliate against and criminalize protected speech [sic]
 3   its residents who are unfairly targeted irrationally in violation of Equal Protection.” (TAC
 4   ¶ 246.) Plaintiff fails to plead facts to show the existence of such a policy. Plaintiff contends
 5   that it need not allege additional facts, citing Karim-Panahi v. Los Angeles Police
 6   Department, 839 F.2d 621, 624 (9th Cir. 1988) for the proposition that a plaintiff merely
 7   needs to make a “bare allegation that the individual officers' conduct conformed to official
 8   policy, custom, or practice” in order to state a claim for municipal liability. However,
 9   Karim-Panahi was decided prior to the revised pleading standard outlined in Twombly and
10   Iqbal, which make clear that bare conclusory allegations are insufficient to state a claim.
11   Twombly, 550 U.S. at 555 (“formulaic recitation of the elements of a cause of action will
12   not do.”) Plaintiff cites no authority that municipal liability claims under Section 1983 are
13   not subject to this new pleading standard. Therefore, the conclusory allegations in
14   Plaintiff’s complaint are insufficient to state a claim and Count 6 shall be dismissed.
15          F.     Eighth Cause of Action – Excessive Fines
16          In Count 8, Plaintiff brings claims under the First, Fourth, and Eighth Amendments
17   for the excessive fines imposed by the City. Plaintiff alleges that the City imposes fines of
18   $2,500 per day per violation equaling approximately $2,925,000 per month, which it uses
19   to retaliate against defendants who speak out and thus deter free speech. (TAC ¶ 273.)
20          The Eighth Amendment, applicable to the states through the Due Process Clause of
21   the Fourteenth Amendment, provides that "[e]xcessive bail shall not be required, nor
22   excessive fines imposed, nor cruel and unusual punishments inflicted." U.S. Const. amend.
23   VIII. The Excessive Fines Clause limits the government's "power to extract payments,
24   whether in case or in kind, as punishment for some offense." United States v. Bajakajian,
25   524 U.S. 321, 328 (1998).
26          Plaintiff alleges that the City imposed excessive fines for the building code
27   violations. However, the Second Municipal Court Action is still pending and thus the City
28   has not imposed a fine on Plaintiff as required for Plaintiff to bring a claim under the Eighth


                                                   -9-
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 10 of 15



 1   Amendment. Goodman v. United States, 33 F.3d 1060, 1062 (9th Cir. 1994) (“the Eighth
 2   Amendment is not applicable until there has been a formal adjudication of guilt in
 3   accordance with due process of the law.”) In response, Plaintiff cites case law outlining
 4   when a future injury satisfies the injury-in-fact requirement for standing. However, not one
 5   of the cited cases pertains to excessive fines under the Eighth Amendment.
 6          Furthermore, Plaintiff’s allegations pertaining to its First Amendment Claim are
 7   merely conclusory. Plaintiff alleges that the City uses retaliatory and excessive fines to
 8   deter the exercise of “fundamental constitutional rights to speak out and defend” oneself
 9   against the City. However, Plaintiff fails to allege any facts showing the City’s behavior to
10   be retaliatory or for the purpose of deterring Plaintiff’s right to speak out. Ashcroft, 556
11   U.S. at 678.
12          Because Plaintiff fails to assert facts sufficient to show that the City violated the
13   First, Fourth, or Eighth Amendments, the Court will dismiss Count 8.
14          G.      Ninth Cause of Action – Sixth Amendment
15          In Count 9, Plaintiff alleges that Defendants violated the Sixth Amendment when it
16   did not inform Plaintiff of the complaining party’s identity and failed to disclose
17   exculpatory evidence. Additionally, Defendants failed to afford Plaintiff the right to be
18   presumed innocent by condemning the balcony of the property with no valid evidence.
19   (TAC ¶ 277.)
20          Plaintiff once again fails to allege facts sufficient to support its conclusory
21   allegations regarding exculpatory evidence. And Plaintiff provides no case law to support
22   the proposition that these allegations amount to a Sixth Amendment violation. Importantly,
23   Plaintiff will have the opportunity to vindicate its rights in Municipal Court and will have
24   the opportunity to appeal any adverse decision to the Superior Court. Therefore, the City’s
25   condemnation of the balcony and allegedly unjust appeals procedures do not violate
26   Plaintiff’s presumption of innocence. (Resp. at 16.)
27          As a result of these deficiencies, the Court will dismiss Count 9 for failure to state
28   a claim.


                                                - 10 -
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 11 of 15



 1          H.     Dismissal with Prejudice
 2          The Court finds that Plaintiff cannot plausibly amend the Complaint to cure the
 3   defects in its claims against Defendants as it already has had multiple opportunities yet failed
 4   to do so. As a result, the Court will dismiss the claims with prejudice. See Lopez v. Smith,
 5   203 F.3d 1122, 1130 (9th Cir. 2000) (noting that leave to amend should not be given when
 6   complaint’s defects cannot be cured).
 7          I.     Younger Abstention – Counts 3, 5, and 7
 8          The Court finds that Younger abstention is appropriate for Count 3 (Malicious
 9   Prosecution), Count 5 (Fourth Amendment violation), and Count 7 (Request for declaratory
10   and injunctive relief). Under Younger, a federal court may abstain so long as ‘the federal
11   action would have the practical effect of enjoining the state proceedings.” Herrera v. City
12   of Palmdale, 918 F.3d 1037, 1045 (9th Cir. 2019). When making this determination, federal
13   courts analyze whether the state civil enforcement proceedings: (1) are ongoing, (2) are
14   quasi-criminal enforcement actions or involve a state’s interest in enforcing the orders and
15   judgments of its courts, (3) implicate an important state interest, and (4) allow litigants to
16   raise federal challenges.” Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 727
17   (9th Cir. 2017). Younger abstention applies to claims for damages under Section 1983.
18   Gilbertson v. Albright, 381 F.3d 965, 979-80 (9th Cir. 2004).
19          Contrary to its previous stipulation (Doc. 49), Plaintiff now argues that Younger
20   does not apply to Counts 3, 5, and 7 because: (1) the Second Municipal Court Action is not
21   ongoing, (2) it will not provide a sufficient forum for Plaintiff to raise its constitutional
22   challenges, and (3) Defendants brought the enforcement proceedings in bad faith. (Resp.
23   at 1-6.) Additionally, Plaintiff separately contends that Younger is inapplicable to its Fourth
24   Amendment claim. ( Resp. at 9-13.) Because Plaintiff previously stipulated to Younger’s
25   applicability, the Court only will address Plaintiff’s specific arguments as to why it does
26   not apply.
27          Plaintiff first argues that the Second Municipal Court Action is not ongoing because
28   “significant proceedings of substance” took place before Defendants filed the Second


                                                  - 11 -
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 12 of 15



 1   Municipal Court Action. Specifically, Plaintiff filed its initial Complaint and Amended
 2   Complaint, the Court granted Defendants’ initial Motion to Dismiss, and Plaintiff filed its
 3   Second Amended Complaint. (Resp. at 4-5.) However, whether a proceeding is ongoing is
 4   not determined by the amount of substantive proceedings. Rather, proceedings are
 5   “ongoing” if they are initiated “before any proceedings of substance on the merits have
 6   taken place in the federal court.” Hicks v. Miranda, 422 U.S. 332, 349, 95 (1975). To make
 7   this determination, the Court must conduct a fact-specific inquiry examining the extent of
 8   the district court’s involvement in the merits of the case. Nationwide Biweekly
 9   Administration, Inc., 873 F.3d at 728-29.
10          Here, the facts show that the Court did not have substantive involvement in the
11   case’s merits prior to the City’s filing of the Second Municipal Court Action on June 10,
12   2020. Plaintiff filed the Third Amended Complaint, which differs significantly from
13   previous iterations, after the City initiated the Second Municipal Court action. Plaintiff’s
14   Malicious Prosecution claim first appears in the Third Amended Complaint and is partially
15   based on the Second Municipal Court action. (TAC ¶¶ 224-25.) And while the Second
16   Amended Complaint alleges a Fourth Amendment violation, the Court never addressed the
17   merits of that claim because Plaintiff filed its Third Amended Complaint before the Court
18   ruled on the Second Motion to Dismiss. The Court has only addressed the merits of
19   Plaintiff’s First Amended Complaint, which does not state a claim for a Fourth Amendment
20   violation, and thus has never addressed the merits of Plaintiff’s remaining claims. Because
21   the Court’s involvement in the merits of the Third Amended Complaint is in its “embryonic
22   stage,” Hoye, 653 F.3d at 844, the Second Municipal Court Action is ongoing for purposes
23   of Younger abstention. See Forty-One News, Inc. v. County of Lake, 491 F.3d 662, 666-67
24   (7th Cir. 2007) (explaining that although the court had ruled on previous motions to
25   dismiss, “nothing important relating to the merits has happened” where no discovery had
26   occurred, and the court had not yet considered issues related to the merits of the case).
27          Furthermore, Plaintiff will have a forum to raise its federal constitutional challenges.
28   To satisfy this prong, the enforcement proceeding or the subsequent appeal need only


                                                 - 12 -
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 13 of 15



 1   provide “an adequate opportunity to raise constitutional challenges.” Middlesex Cty. Ethics
 2   Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Buckwalter v. Nev. Bd. of
 3   Med. Examiners, 678 F.3d 737, 748 (9th Cir. 2012). Here, Plaintiff will be able to raise its
 4   Constitutional defenses in the Municipal Court action and vindicate its rights on appeal to
 5   the Superior Court.
 6          Plaintiff appears to argue that the Municipal Court and Superior Court are
 7   insufficient because Plaintiff will not be able to bring Constitutional claims against the city
 8   for damages. (Resp. at 4-6.) This mistakenly conflates raising federal constitutional
 9   challenges as a defense to the City’s enforcement action with bringing constitutional claims
10   against the City. The latter is not required for Younger abstention. See Gilbertson v.
11   Albright, 381 F.3d 965, 983 (9th Cir. 2004) (explaining Younger abstention is appropriate
12   even where plaintiff could not obtain monetary relief through the state’s enforcement
13   proceedings because the federal court could stay rather than dismiss the federal damages
14   action).
15          Finally, Plaintiff contends that Younger abstention is inappropriate because the City
16   issued the citations in bad faith. (Resp. at 2-4.) “If state proceedings are conducted in bad
17   faith or to harass the litigant, or other extraordinary circumstances exist, the district court
18   may exercise jurisdiction even when the criteria for Younger abstention are met.” Baffert
19   v. California Horse Racing Bd., 332 F.3d 613, 621 (9th Cir. 2003). In the context of
20   Younger abstention, bad faith “generally means that a prosecution has been brought without
21   a reasonable expectation of obtaining a valid conviction.” Id. (quoting Kugler v. Helfant,
22   421 U.S. 117, 126 n. 6 (1975)). Plaintiff recites many of the same allegations to show bad
23   faith, including that Defendants ignored exculpatory evidence. It also contends that
24   Defendants brought the charges under statutory provisions that do not apply to the
25   Property. While these allegations are potential defenses to the Second Municipal Court
26   Action, they fail to show that the City brought the proceeding with the intention to harass
27   or without a reasonable expectation of conviction. Therefore, Plaintiff has failed to show
28   that Younger abstention is inappropriate due to the City’s bad faith.


                                                 - 13 -
         Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 14 of 15



 1           Separately, Plaintiff argues that Count 5 for violation of the Fourth Amendment is
 2   not subject to Younger because it “alleges several things outside of the proceedings
 3   themselves that constitute a violation of the Fourth Amendment.” (Resp. at 10.) Plaintiff
 4   cites Herrera in support; however, Herrera is inapposite. There, plaintiffs brought their
 5   Fourth Amendment claim based on defendants’ actions during its search of the hotel,
 6   alleging that multiple Los Angeles County sheriffs held the father and two children at
 7   gunpoint as well as other misconduct. Herrera, 918 F.3d at 1041. The Ninth Circuit held
 8   that finding in Plaintiff’s favor would not “invalidate the basis for the code-violation
 9   enforcement proceedings” because “the Fourth Amendment claims arise from the
10   defendants’ search of the motel and subsequent entry onto the property to enforce the
11   abatement proceedings.” Id. at 1049.
12           To the contrary, the majority of Plaintiff’s allegations in support of its Fourth
13   Amendment claim focus on the veracity of the search warrant and are inextricably
14   intertwined with the Second Municipal Court Action.7 Plaintiff alleges that Defendants
15   submitted a perjured affidavit in support of the search warrant, withheld exculpatory
16   evidence from the Magistrate Judge, and that the search warrant’s scope allowing
17   Defendants to search the interior of the Property was overbroad because the affidavit only
18   detailed violations on the Property’s exterior. (TAC ¶¶ 105-107, 239-240.) Importantly,
19   Plaintiff itself alleges that “[t]he Search Warrant was used to create the 38 new violations,”
20   which formed the basis for the Second Municipal Court Action (TAC ¶ 108.) To find that
21   the search warrant is invalid would effectively enjoin the City’s enforcement proceeding.
22           For these reasons, the Court finds that Younger abstention is appropriate for Counts
23   3, 5, and 7. Because Count 7 only requests declaratory and injunctive relief, the Court will
24   dismiss it. Counts 3 and 5, which request damages, will be stayed pending the completion
25   of the Second Municipal Court Action.
26
27
     7
       Plaintiff does allege that the City “had 6-8 police cars, up to 17 armed police officers, and
28   fire inspectors in attendance;” however, the majority of Plaintiff’s allegations relate to the
     veracity of the search warrant as opposed to the search itself. (TAC ¶ 176.)

                                                 - 14 -
      Case 2:19-cv-05287-JJT Document 72 Filed 09/10/21 Page 15 of 15



 1          IT IS THEREFORE ORDERED granting in part Defendants’ Motion to Dismiss.
 2   Counts 1, 2, 4, 6, 7, 8, and 9 shall be dismissed with prejudice.
 3          IT IS FURTHER ORDERED Counts 3 and 5 shall be stayed pending the
 4   completion of the proceedings in the Second Municipal Court Action.
 5          IT IS FURTHER ORDERED that the parties shall file a status report within five
 6   days of the completion of the proceedings in the Second Municipal Court Action or on
 7   January 7, 2022, whichever is sooner.
 8          Dated this 10th day of September, 2021.
 9
10                                           Honorable John J. Tuchi
                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 15 -
